     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 1 of 64 Page ID #:12742




 1    Michael John Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 497-6753
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
11                 Plaintiff,                        REPLY TO THE GOVERNMENT’S
12                        v.                         OPPOSITION TO DEFENDANT’S
                                                     MOTION FOR MISTRIAL OR, IN THE
13                                                   ALTERNATIVE, TO STRIKE THE
      MICHAEL JOHN AVENATTI,
14                                                   TESTIMONY OF NINE GOVERNMENT
                   Defendant.                        WITNESSES DUE TO VIOLATIONS OF
15
                                                     THE JENCKS ACT AND RULE 26.2
16
17

18
19       I.      INTRODUCTION
20            On August 2, 2021, the defendant filed a Motion for Mistrial, or, in the
21    Alternative, to Strike the Testimony of Nine Government Witnesses due to Violations of
22    the Jencks Act and Rule 26.2. [Dkt. 629]. This motion was made in connection with the
23    government’s failure to produce statements of the following government witnesses:
24    Joseph Varani, Nashan Taschyan, Judy Regnier, Patrick McNicholas, Thomas Hurrell,
25    Geoffrey Johnson, Thomas Goeders, Carlos Colorado, and Joel Weiner.
26            On August 4, 2021, the government filed its “Opposition to Defendant’s Motion
27    for Mistrial, or, in the Alternative, to Strike the Testimony of Nine Government
28    Witnesses due to Violations of the Jencks Act and Rule 26.2 (CR 629)” [Dkt. 644].
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 2 of 64 Page ID #:12743




 1    Within its Opposition, the government did not respond to any of the specific claims
 2    made in connection with Joseph Varani, Nashan Taschyan, Patrick McNicholas,
 3    Thomas Hurrell, Thomas Goeders, or Carlos Colorado. As for Mr. Johnson, the
 4    government only addressed Mr. Avenatti’s Brady claims relating to handwritten notes
 5    from a single interview – March 31, 2019.1 They failed to address the specific Jencks
 6    issues relating to Mr. Johnson’s interview where the government listed “no new
 7    information was provided.” As for Mr. Weiner, the government made an in camera
 8    submission to the Court after which the court determined that there was Jencks violation.
 9              Mr. Avenatti respectfully requests that this Court declare a mistrial. In the
10    alternative, Mr. Avenatti requests that the Court strike the testimony of the nine
11    witnesses for the reasons set forth in the motion and below. Mr. Avenatti further
12    requests that the Court hold an evidentiary hearing, complete with testimony from the
13    government, relating to the missing text messages, email correspondence, and
14    handwritten notes that the government has failed to produce to the defendant despite Mr.
15    Avenatti’s consistent requests.
16        II.      ARGUMENT
17              A. Mr. Avenatti Has Made an Initial Showing that the Government has
18                 withheld Discovery in Connection with Nine Government Witnesses
19              On August 2, 2021, the defendant submitted to the Court a thoughtful and detailed
20    summary and analysis of the testimony elicited thus far at trial as well as the statements
21    that have not been provided to the defendant as required by United States v. Jencks, the
22    Jencks Act and Rule 26.2. It is opposition, the government denies these allegations and
23    summarily divides the defendant’s claims into two categories: (1) handwritten notes, and
24    (2) text and email messages sent by government witnesses to government officials.
25
26
27
      1
       These Brady claims were raised at sidebar on July 22, 2022. See e.g., Trial Tr.
28    (7/22/21, Vol. 2) pp. 4-8.
                                                 2
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 3 of 64 Page ID #:12744




 1          i.       Request for Handwritten Notes
 2          First, the government claims that the defendant has failed to make a “threshold
 3    showing” that any agent’s rough notes constitute a statement under the Jencks Act. [Dkt.
 4    644, p. 5]. The government cites United States v. Roberson, 895 F.3d 1206 (9th Cir.
 5    2018) for the proposition that the defendant is required to make a threshold showing that
 6    any agent’s rough notes constitute a statement under Jencks. However, the Ninth Circuit
 7    in Robertson indicates “our case law in this area has not been entirely clear…” and the
 8    court then proceeds to cite to a number of cases where the defendant made no showing in
 9    seeking the relevant statements. Id. at 1216; citing United States v. Henke, 222 F.3d 633,
10    642-43 (9th Cir. 2000)(finding that the defendant did not trigger an in camera inquiry
11    where there was no showing that that the notes were used or adopted by the witness);
12    United States v. Michaels, 796 F.2d 112 (9th Cir. 1986)(defendant was refused an in-
13    camera hearing where defendant “made no attempt to show” that the notes qualified as
14    statements).
15          Handwritten notes taken by government agents “in interviews with prospective
16    government witnesses may contain such statements.” United States v. Pisello, 877 F2d
17    762 (9th Cir. 1989); citing United States v. Harris, 543 F.2d 1247, 1252 (9th Cir. 1976).
18    It is sometimes the case that “because the typed memorandum contain Jencks statements,
19    the handwritten notes from which the memoranda derive also must contain Jencks
20    statements… the district court could determine, based on an in camera inspection of the
21    handwritten notes, whether the handwritten notes are Jencks Act materials.” United
22    States v. Pisello, 877 F2d 762, 769 (9th Cir. 1989)(H. Pregerson, dissenting).
23          Mr. Avenatti has made a threshold showing to justify the in-camera review of the
24    handwritten notes in connection with the following interview notes: (1) July 22, 2021
25    notes from interview with Judy Regnier; (2) July 12, 2021 notes from interview with
26    Patrick McNicholas; (3) July 14, 2021 notes from interview with Thomas Hurrell; (4)
27
28
                                                   3
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 4 of 64 Page ID #:12745




 1    July 22, 2021 notes from interview with Geoffrey Johnson; and, (5) July 1, 2021 notes
 2    from interview with Carlos Colorado.
 3          The request for the handwritten notes for each of these interviews is based on the
 4    premise that the government conducted these interviews, which in several instances
 5    lasted over an hour, and the only substantive information transcribed to the report reads,
 6    “no new information was provided.” [Dkt. 629, Exhibits A-E]. Any handwritten notes in
 7    connection with these interviews are, by their very nature, not captured by the language
 8    of the report unless the handwritten notes in total indicate that no new information was
 9    provided. If the handwritten notes are not limited to that language alone, the notes likely
10    contain variations in statements, inconsistencies, and other information that by their very
11    nature were not captured by the conclusory reports.
12          ii.    Request for Text Messages and Email Messages from Government
13                 Witnesses
14          Second, the government argues, “[w]ith respect to emails and text messages,
15    defendant offers no reason to believe that an unproduced email or text from a witness to
16    the government ‘relates to’ the ‘subject matter’ of the witness’s testimony.” [Dkt. 644, p.
17    5]. The government claims that Mr. Avenatti has failed to make a threshold finding of a
18    Jencks violation. [Dkt. 644, p. 6]. Mr. Avenatti has affirmatively established, by way of
19    cross-examination and through his initial filing, that the following government witnesses
20    had substantive communications with the government that have not been provided to the
21    defendant: (1) Joseph Varani; (2) Nshan Taschyan; (3) Judy Regnier; (4) Patrick
22    McNicholas; (5) Thomas Hurrell; (6) Thomas Goeders; and, (7) Joel Weiner.2
23          Mr. Varani testified that he had been working on the investigation since 2019 and
24    had “written communications with other individuals and the government” regarding Mr.
25    Varani’s “work in this case…” See e.g., Trial Tr. (7/23/21, Vol. 1) p. 22. Mr. Varani
26
      2
        As described above, the Court previously granted the defendant’s request to review the
27    e-mails exchanged between Mr. Weiner and the government agents to determine whether
      any emails were improperly withheld. The Court found that the government satisfied its
28    discovery obligations in connection with Mr. Weiner.
                                                 4
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 5 of 64 Page ID #:12746




 1    indicated that he sent and received emails with other government agents in this case but
 2    was never asked to gather his written communications in preparation for this case. See
 3    e.g., Trial Tr. (7/23/21, Vol. 1) p. 22-24; See e.g., Exhibit A. No such e-mail
 4    correspondence has been produced to the defense.
 5          Special Agent Taschyan similarly testified that he most likely generated both
 6    emails and text messages with other members of the prosecution team in connection with
 7    this case and issues related to his testimony. See e.g., Trial Tr. (7/22/21, Vol. 2) p. 91;
 8    See e.g., Exhibit B.
 9          Judy Regnier also testified that she exchanged text messages with government
10    agents or Assistant United States Attorneys, including Special Agent Remoun Karlous.
11    See e.g., Trial Tr. (7/29/21, Vol. 1) p. 66-67; See e.g., Exhibit C. Ms. Regnier testified
12    specifically that she no longer had access to the text messages but she believed that she
13    “texted with Ramon [Karlous], and I don’t remember the names of other people.” See
14    e.g., Trial Tr. (7/29/21, Vol. 1) p. 66-67. The time frame for these texts was 2019
15    according to Ms. Regnier. Because the defendant had been unable to obtain these text
16    messages through the government, Mr. Avenatti subpoenaed Ms. Regnier’s text
17    messages. The text messages produced pursuant to the subpoena do not include
18    messages between Ms. Regnier and Mr. Karlous, which is not surprising seeing as Ms.
19    Regnier testified that she had not retained them. But these has no bearing on where the
20    government’s copy of the text messages is. And the only way to get to the bottom of the
21    issue is for Agent Karlous to provide testimony to the Court about whether he ever
22    texted with Ms. Regnier and, if so, what happened to the text messages she sent him.
23          Mr. Avenatti has made these threshold showings for Mr. Varani, Special Agent
24    Taschyan, Ms. Regnier, Mr. McNicholas, Mr. Hurrell, Mr. Goeders, and Mr. Weiner.
25
26
27
28
                                                     5
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 6 of 64 Page ID #:12747




 1          B. Striking the Testimony or Declaring a Mistrial are the Only Proper
 2              Remedies
 3          The government argues that “to the extent that the Court determines any particular
 4    notes or texts contain a Jencks statement and must be produced to defendant, the remedy
 5    would be to allow a ‘reasonabl[e]’ ‘recess’ to review the statement and then recall the
 6    witness for further cross-examination.” [Dkt. 644, p. 6]. Pursuant to 18 U.S.C. 3500(c),
 7    “[w]henever any statement is delivered to a defendant pursuant to this section, the court
 8    in its discretion, upon application of said defendant, may recess proceedings in the trial
 9    for such time as it may determine to be reasonably required for the examination of such
10    statement by said defendant and his preparation for its use in the trial.” This request for
11    recess refers to the scenario where the government has completed its direct and chose to
12    wait to provide the relevant Jencks statements until after its direct examination
13    concludes. See United States v. Buckland, 1996 U.S. App. 28237, at *2 (9th Cir.
14    1996)(“The statute requires production of a Jencks Act statement ‘after a witness called
15    by the United States has testified on direct examination,’ 18 U.S.C. 3500(b), and gives
16    the district court discretion to recess trial proceedings ‘for such time as it may determine
17    reasonably required for the examination of such statement by said defendant and his
18    preparation for its use in the trial.’ 18 U.S.C. 3500(c).”). It has no application where the
19    government withholds the information entirely as in this case.
20          The government ignores the succeeding passage of 18 U.S.C. 3500 which reads in
21    part, “If the United States elects not to comply with an order of the court under
22    subsection (b) or (c) hereof to deliver to the defendant any such statement, or such
23    portion thereof as the court may direct, the court shall strike from the record the
24    testimony of the witness, and the trial shall proceed unless the court in its discretion shall
25    determine that the interests of justice require that a mistrial be declared.” 18 U.S.C.
26    3500(d)(emphasis added).
27          The government also fails to address the evidentiary hearing required by Campbell
28    v. United States, 365 U.S. 85, 95 (1961). In Campbell, the Supreme Court found that the
                                                   6
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 7 of 64 Page ID #:12748




 1    lower court had committed error in failing to conduct an adequate inquiry after the
 2    defendant’s cross examination of a government witness, as in this case, had “shown a
 3    prima facie case of their entitlement to a statement . . .” Instead, in response to the
 4    showing on cross-examination that a statement may not have been properly supplied to

 5    the defendant, the “trial judge conducted an inquiry without the jury present to take
      testimony and hear argument of counsel. Plainly enough this was a proper, even a
 6
      required, proceeding in the circumstances.” Id. at 93. (emphasis added). The Court
 7
      noted that the government agent was the “obvious witness to call” and that the inquiry
 8
      was a “proceeding necessary to aid the judge to discharge the responsibility laid upon
 9
      him to enforce the statute.” As a result, the case was remanded to the district court for
10
      additional proceedings as to whether a Jencks violation supported the defendant’s motion
11
      to strike.
12
             The Supreme Court’s holding could not be more clear - Campbell mandates that
13
      the Court hold an evidentiary hearing to determine whether statements have been
14    withheld. It is not enough to simply take the government’s word for the fact that they
15    have not, especially when the government has failed to submit a single sworn declaration
16    attesting to the fact that no text messages or emails have been withheld.
17       III.      CONCLUSION
18       For each of these reasons, Mr. Avenatti respectfully requests that this Court declare a
19    mistrial. In the alternative, Mr. Avenatti requests that the Court strike the testimony of
20    the nine witnesses for the reasons set forth in the motion and above. Mr. Avenatti
21    further requests that the Court hold an evidentiary hearing, complete with testimony
22    from the government, relating to the missing text messages, email correspondence, and
23    handwritten notes that the government has failed to produce to the defendant despite his
24    repeated requests.
25
26
27
28
                                                    7
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 8 of 64 Page ID #:12749




       Dated: August 5, 2021                Respectfully submitted,
 1
 2                                          /s/ Michael J. Avenatti
 3                                          Defendant
                                            MICHAEL JOHN AVENATTI
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                               8
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 9 of 64 Page ID #:12750




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                     EXHIBIT A
28
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 10 of 64 Page ID #:12751


                                                                                                         10


09:04     1              ,            .

09:04     2                       .        A :         .                                         J

09:04     3           .

09:04     4                  J    E H      A A I, G        E       E   '    I   E   ,

09:04     5                      HE CLE K:

09:04     6                                                                         .

09:04     7                      HE   I     E      :   J                   , J- - - - - ,

09:04     8     - - - - - .

09:05     9                      HE C          :       .           .

09:05    10                       .        A :                     ,        H       .

09:05    11                                        DI EC   E A I A I

09:05    12    B     .        A :

09:05    13          G                     ,       .           .

09:05    14    A     G                     .

09:05    15                                        ?

09:05    16    A     I                                 , D.C.,                  C           C        L    ,

09:05    17

09:05    18                                            D                    J           .

09:05    19          A                                                 D J C            C        L   ?

09:05    20    A     I                                                                       .

09:05    21          A

09:05    22                                        ?

09:05    23    A     F       11                    .

09:05    24          A

09:05    25                       ?

                          HA          A.    EFFE       ,   . . DI          IC   C           E    E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 11 of 64 Page ID #:12752


                                                                                             11


09:05     1    A     I

09:05     2

09:05     3                        .

09:05     4          D

09:05     5                            ?

09:05     6    A         .    I                       500

09:06     7

09:06     8

09:06     9                                       .

09:06    10          A

09:06    11                    ?

09:06    12    A         ,             .

09:06    13          A                                                       '

09:06    14                                           A         ?

09:06    15    A         .

09:06    16          H                                                               ?

09:06    17    A                                                                             I

09:06    18                                                 .

09:06    19          D

09:06    20

09:06    21                                ?

09:06    22    A         , I       .

09:06    23                                                                      ?

09:06    24    A                                      I                  A

09:06    25               .

                         HA        A.      EFFE   ,   . . DI        IC   C       E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 12 of 64 Page ID #:12753


                                                                                           12


09:07     1

09:07     2

09:07     3                               ?

09:07     4    A         ,            .

09:07     5          B

09:07     6    A                 ,                                                              ?

09:07     7    A                                                                           .

09:07     8          A                                        ,

09:07     9                                                                    ?

09:07    10    A

09:07    11                               ,

09:07    12        . A                        .

09:07    13          D

09:07    14                                                                E       A        ?

09:07    15    A         .

09:07    16                                                                            I    CI,

09:07    17

09:08    18                                               .

09:08    19    A     I

09:08    20                                       .       A

09:08    21

09:08    22                       .   I

09:08    23                               I

09:08    24                                           .

09:08    25          A                                                         ?

                         HA    A.     EFFE    ,   . . DI          IC   C       E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 13 of 64 Page ID #:12754


                                                                                                     13


09:08     1    A         .    I

09:08     2                            .   I                                             ,                I

09:08     3

09:08     4                                                              .

09:08     5

09:09     6         ,                                                                     ?

09:09     7    A         .

09:09     8          A                                                       ?

09:09     9    A         .                          I                        I

09:09    10                            11                       I                            .

09:09    11          A                          11

09:09    12                                         ,

09:09    13                                                     ?

09:09    14    A         .                      F K,                                         ,

09:09    15                                                     .

09:09    16                                ,

09:09    17                                                                      ?

09:09    18    A         .

09:09    19          C                                                               E           11.      I

09:09    20                                1                                                     .

09:09    21    A     (                         .)           .

09:09    22          D                                              ?

09:10    23    A     I    ,       .

09:10    24          H                                  ?

09:10    25    A                                            I

                         HA       A.   EFFE     ,       . . DI          IC   C           E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 14 of 64 Page ID #:12755


                                                                                                 14


09:10     1          I                 .

09:10     2                                                                                       ?

09:10     3    A     (                     )

09:10     4               ,                                                          .

09:10     5                                    '                ?

09:10     6                       . A E A          I:                   ,        H   .   L        .

09:10     7                    HE C            :                    .

09:10     8                    HE      I    E      :    I       '

09:10     9           .

09:10    10    B     .        A :

09:10    11          B

09:10    12                                            I

09:10    13                        ?

09:10    14    A          .

09:10    15          A

09:11    16                                                                 ?

09:11    17    A          ,                                                          .

09:11    18                       .        A :              H       ,

09:11    19           E               11.

09:11    20                       . A E A          I:                   ,        H   .   H

09:11    21                                        ,                    .

09:11    22                    HE C            :   A

09:11    23                       ?

09:11    24                       .        A :     I'                                            ,

09:11    25          H        .

                          HA          A.    EFFE        ,   . . DI          IC   C   E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 15 of 64 Page ID #:12756


                                                                                                      15


09:11     1                       HE C       :    I

09:11     2                                                                                           .

09:11     3    I '                                                        ,

09:11     4          .

09:11     5                        .        A :                   ,        H        .

09:11     6                   (E             11

09:11     7                                                   )

09:11     8                        .        A :   I

09:11     9          .        ,

09:11    10                  .

09:11    11                       HE C       :    I       '                '

09:11    12                                                                                   '

09:11    13                                                           .   I

09:11    14                                               ,           .

09:11    15                        .        A :                   .

09:12    16                                   ,           H       .

09:12    17    B     .        A :

09:12    18                                                           E             115       116

09:12    19                                                   ,            2.

09:12    20    A     (                            .)          .

09:12    21          D                                                          ?

09:12    22    A             , I       .

09:12    23          H                                        ?

09:13    24    A                                                  I                       B

09:13    25              .

                             HA        A.    EFFE     ,   . . DI          IC   C          E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 16 of 64 Page ID #:12757


                                                                                                          16


09:13     1            A

09:13     2    I   ,                                  B              ?

09:13     3    A                                                 , I                  .

09:13     4            L                      .       I

09:13     5                                                                       '                   .   I

09:13     6                                       '                          ?

09:13     7    A       A               I          ,                                               I

09:13     8                                                      . A              .               '

09:13     9    I                              .

09:13    10                .       B

09:13    11                                                                           ?

09:13    12    A           .

09:13    13            A

09:13    14                                                                                   ?

09:13    15    A           .

09:13    16                        .        A :            H         ,

09:13    17            E               115            116.

09:13    18                        . A E A        I:                     ,        H           .   H        ,

09:13    19                            ,                        .

09:14    20                        .        A :            '                                              ,

09:14    21            H       .

09:14    22                     HE C         :    A        ,

09:14    23

09:14    24                ,                                                              .

09:14    25                    (E             115              116

                           HA          A.    EFFE      ,   . . DI            IC   C           E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 17 of 64 Page ID #:12758


                                                                                                17


09:14     1                                                       )

09:14     2                      .           A :              H       ,         I

09:14     3                  ?

09:14     4                      . A E A             I:           H           , I

09:14     5                                                   C       '                 .

09:14     6                      HE C            :                                      .

09:14     7                      .           A :              I

09:14     8                                  '                            ?

09:14     9                      HE C            :                .

09:14    10    B     .        A :

09:14    11                                      E            115,

09:14    12              ?

09:14    13    A     G

09:14    14                          .

09:14    15                                                                             ?

09:14    16    A                                                                    .

09:15    17              .               ,

09:15    18                                                                         ,

09:15    19                      ?

09:15    20    A         .

09:15    21                                          ?

09:15    22    A                                                                        .

09:15    23          A                                                                  ,            ,

09:15    24

09:15    25              ?

                         HA          A.       EFFE        ,   . . DI           IC   C   E   E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 18 of 64 Page ID #:12759


                                                                                                    18


09:15     1    A           .       A

09:15     2

09:15     3                                                                         .

09:15     4

09:15     5    E         115?

09:15     6    A         , I           .

09:15     7          D

09:15     8                    ?

09:15     9    A         .

09:15    10                                              ?

09:15    11    A                                                               29       2019,

09:15    12                         9:00        . .

09:15    13                                     29.      I          --

09:16    14                        . A E A          I:                ,         H       .   H

09:16    15                        .

09:16    16                    HE C             :   I'          ?

09:16    17                        . A E A          I:   H                                      ,

09:16    18                                                    .    C

09:16    19                                 .

09:16    20                    HE C             :               .

09:16    21                    HE      I    E       :    I                              23

09:16    22           29       .

09:16    23    B     .         A :

09:16    24                        '                                           ?

09:16    25    A                                    .

                         HA            A.   EFFE         ,   . . DI       IC   C        E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 19 of 64 Page ID #:12760


                                                                                                                19


09:16     1

09:16     2                                                                                         ?

09:16     3    A           .

09:16     4                      .         A :                  H       ,            I              ?

09:16     5                     HE C              :                 .   D                . A

09:16     6         ?

09:16     7    B       .        A :

09:16     8                .          ,                    '                                            ,

09:17     9                                                                     .

09:17    10    A       (                                                )

09:17    11            D                                                                 ?

09:17    12    A       I        ,         .

09:17    13                           E               115                   ?

09:17    14                      . A E A              I:                     .      A                           .

09:17    15                     HE C              :                     .

09:17    16                     HE    I       E       :    I                                        23      , 2019,

09:17    17        9:05        . .

09:17    18    B       .        A :

09:17    19                                                                                             ?

09:17    20    A                                                                             C. D           .

09:18    21            D

09:18    22                                   ?

09:18    23    A           .    I

09:18    24        ,            23    , 2019,                  12:07        . .

09:18    25            D

                           HA         A.      EFFE         ,   . . DI               IC   C          E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 20 of 64 Page ID #:12761


                                                                                                      20


09:18     1              ?

09:18     2    A     I                                                                       A            .

09:18     3                                                E               116       .

09:18     4    A     (                        .)

09:18     5                                                                 ?

09:18     6    A     C                                         .

09:18     7                                                        ?

09:18     8    A         ,            .

09:18     9          D                                                 E             116?

09:18    10    A         .

09:18    11          B                                                           ,

09:18    12                           ?

09:18    13    A                                                            23       , 2019,

09:19    14    11:16     . .

09:19    15          A                                                 ?

09:19    16    A                                       A           .

09:19    17          A                                             ?

09:19    18    A     I                                             23       , 2019,              12:07     . .

09:19    19          A                                                                                ?

09:19    20    A                                               A            .

09:19    21                    .        A :                    ,            H        .

09:19    22                                        ,       .           .                     .

09:19    23                    HE C       :        . A             .

09:19    24                    . A E A        I:                   ,            H        .

09:19    25                                   C        -E A I A I

                         HA        A.     EFFE     ,   . . DI          IC   C            E        E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 21 of 64 Page ID #:12762


                                                                                              21


09:19     1    B     . A E A         I:

09:19     2              .           ,                        .

09:19     3    A     G                    .

09:19     4                              C                .

09:19     5    A                     .

09:20     6                                                       , D.C.;                 ?

09:20     7    A         .

09:20     8          A                                    D                 J       ;

09:20     9          ?

09:20    10    A         .

09:20    11          A                                                                  , D.C.,

09:20    12    C

09:20    13                  ;                        ?

09:20    14    A         , I         .

09:20    15          A                              --                          '

09:20    16

09:20    17                  ,           ?

09:20    18    A         .

09:20    19                      .        A :                     .             .

09:20    20                      HE C         :                   .

09:20    21    B     . A E A         I:

09:20    22              ,

09:20    23              ?

09:20    24                      .        A :                     .

09:20    25                      HE C         :   L   '

                         HA          A.      EFFE     ,   . . DI      IC    C       E     E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 22 of 64 Page ID #:12763


                                                                                                22


09:20     1                  ,       .

09:20     2    B     . A E A         I:

09:20     3              ,

09:20     4                      48                                                         ?

09:20     5    A                 .                                 .

09:20     6          A

09:20     7              ?

09:20     8    A     I                                                      2019            .

09:21     9                                                                         ,           .

09:21    10

09:21    11                                                             2019                             ;

09:21    12                      ?

09:21    13    A         .

09:21    14          A                                -                         ,

09:21    15

09:21    16                                                                 ?

09:21    17    A         .

09:21    18          A                                                                               ?

09:21    19    A                         --                                             ?

09:21    20              ,       .

09:21    21    A                          -        .

09:21    22          A                            ?

09:21    23    A         .

09:21    24                                   -

09:21    25                                                                         ,           ,

                         HA          A.   EFFE        ,   . . DI       IC   C       E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 23 of 64 Page ID #:12764


                                                                                                    23


09:22     1                          ?

09:22     2    A             --               ,        .

09:22     3          I                                                  ,           ?

09:22     4    A         .

09:22     5          A                                 -           ,

09:22     6                                        -                            ,           ?

09:22     7    A         .       I   I             -        ,      .

09:22     8          A

09:22     9                                                        ,

09:22    10                                                                 ;                   ?

09:22    11    A     C                                 ?

09:22    12                  ,                         ?

09:22    13    A         , I         .

09:22    14          H

09:22    15                                                ?

09:22    16    A         .

09:22    17                          '

09:22    18          ,               ?

09:22    19    A         .

09:23    20                      HE C     :                        .

09:23    21                       . A E A     I:        .      L                    .

09:23    22    B     . A E A         I:

09:23    23          B                                                      ,

09:23    24

09:23    25                                        ,               ?

                         HA          A.   EFFE     ,   . . DI          IC   C           E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 24 of 64 Page ID #:12765


                                                                                               24


09:23     1    A       C           .

09:23     2            A                                                                       ;

09:23     3                    ?

09:23     4    A           .

09:23     5            H                                                      ?

09:23     6    A       I                2010,       11          .

09:23     7

09:23     8            ?

09:23     9    A       I               I

09:23    10                                         2013        2014.

09:23    11            A                                                  ?

09:23    12    A                                                     -

09:24    13                                              .

09:24    14                             A               . . A             ?

09:24    15    A           .

09:24    16            A                                         -

09:24    17        ?

09:24    18    A           .

09:24    19            A                                2019?

09:24    20    A       I                    ,   .

09:24    21

09:24    22                                                           ?

09:24    23    A                                                          .    I

09:24    24

09:24    25            ,                                                           .

                           HA          A.   EFFE    ,   . . DI       IC   C            E   E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 25 of 64 Page ID #:12766


                                                                                                   25


09:24     1            A                                                         .

09:24     2        .           ;        I          ?

09:24     3    A           .

09:24     4            I                               ,            ?

09:24     5    A           .

09:25     6                         .        A :                .                ,        H        .

09:25     7                        HE C       :                 .

09:25     8    B       . A E A          I:

09:25     9                ,        I                                                         --

09:25    10                                   I                --

09:25    11                                            .   A   I                      ?

09:25    12    A           .    I                                                --       ,

09:25    13                                                                                         ?

09:25    14                                                                                             ?

09:25    15    A       C            .

09:25    16            A                I

09:25    17

09:25    18                                                                      ?

09:25    19    A       C            .

09:25    20

09:25    21                    ,    .                  ;                     ?

09:25    22    A               '              .

09:26    23

09:26    24                             ,          ?

09:26    25    A       I

                           HA           A.    EFFE     ,   . . DI       IC   C        E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 26 of 64 Page ID #:12767


                                                                                                       26


09:26     1                                                          .

09:26     2            B       .                  ?

09:26     3    A           .

09:26     4            B

09:26     5                                       ?

09:26     6    A       C           .

09:26     7                                                                                    ?

09:26     8                        .        A :                  .     A                           .

09:26     9                     HE C         :                   .

09:26    10    B       . A E A         I:

09:26    11            A

09:26    12        .

09:26    13                                                                            ?

09:26    14    A                                                         .

09:27    15            A                                                          --               .    I

09:27    16

09:27    17

09:27    18                    ;                          ?

09:27    19    A           .

09:27    20            A                                                                   ?

09:27    21    A           A                  . . A

09:27    22                             .

09:27    23                             . A           ?

09:27    24    A           .

09:27    25            A

                           HA          A.    EFFE     ,       . . DI         IC   C        E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 27 of 64 Page ID #:12768


                                                                                                 27


09:27     1                                   ?

09:27     2    A          .

09:27     3          B       -        ?

09:27     4    A          ,           -       .

09:27     5          A

09:28     6                      ,

09:28     7           ,                  .

09:28     8    A     C            .

09:28     9          A                                     -   ?

09:28    10    A         .    D                                     ,

09:28    11

09:28    12              .

09:28    13          D

09:28    14                                                                  ?

09:28    15    A          ,                                -

09:28    16                                                .

09:28    17                                                              --          ,                .

09:28    18

09:28    19                                                                      ;                ?

09:28    20                       .          A :               .    A                        .

09:28    21                      HE C         :                .

09:28    22                      HE      I   E     :       .

09:28    23    B     . A E A          I:

09:29    24               ,       .                                                  .   D

09:29    25                          ?

                          HA          A.      EFFE     ,   . . DI       IC   C           E   E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 28 of 64 Page ID #:12769


                                                                                              28


09:29     1    A     I       .

09:29     2          A

09:29     3                                                           ?

09:29     4    A         .

09:29     5          H                                                                    ?    H

09:29     6                               ?

09:29     7    A     I                                            F K

09:29     8              .            I          , I

09:29     9                                              .

09:29    10          A                                                                ,   '

09:29    11                                ,         ?

09:29    12    A         .

09:29    13          D                                            ?

09:29    14    A     F                                   ,    .

09:29    15                                                                   ?

09:29    16    A         .

09:29    17          D                           ?

09:29    18    A         .

09:29    19                                                            ?

09:29    20    A                          ,                                       .

09:30    21          D                                                                    ?

09:30    22    A              ,   .

09:30    23

09:30    24                                                                           .

09:30    25                  ,        ?

                         HA       A.      EFFE   ,   . . DI       IC      C           E   E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 29 of 64 Page ID #:12770


                                                                                                           29


09:30     1    A               .

09:30     2                                                                                        ?

09:30     3    A       I                .

09:30     4            B                                          ?

09:30     5    A               .

09:30     6                    ,

09:30     7                                     ?

09:30     8    A                                              ,

09:31     9                .

09:31    10

09:31    11

09:31    12                                                                    .    A      I

09:31    13            ?

09:31    14    A       C                                              .

09:31    15                    .                                                                   ,

09:31    16                         ,

09:31    17

09:31    18                    .    I '

09:31    19                                 ,       ?

09:31    20    A               .

09:31    21                         I                                          J               1       , 1900,

09:31    22                                                                            ,

09:32    23        .

09:32    24                                                                                        ,

09:32    25                                                       J                1    , 1900,

                               HA       A.      EFFE    ,   . . DI        IC   C               E       E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 30 of 64 Page ID #:12771


                                                                                                 30


09:32     1                                            ;                        ?

09:32     2                       .        A :                     .   C                         .

09:32     3                      HE C          :                   .

09:32     4                      HE    I    E      :        '              I        --       '        I

09:32     5                  .    I                                                  '

09:32     6              .

09:32     7    B     . A E A          I:

09:32     8          B                                             '                1900?

09:32     9    A              .

09:32    10                  .    B                                        ,

09:32    11

09:32    12

09:32    13                                                        ;            ?

09:32    14    A

09:33    15              ,                                                                       .

09:33    16          B                     '               ;               ?

09:33    17    A         .

09:33    18

09:33    19                                                    ,           ?

09:33    20    A         .

09:33    21          A

09:33    22                                 ,                                            ,       ?

09:33    23    A         .              '                                                    .

09:33    24          B

09:33    25                                                                                  ,        ?

                         HA           A.    EFFE       ,   . . DI          IC   C        E   E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 31 of 64 Page ID #:12772


                                                                                                            31


09:34     1    A              .

09:34     2              ,                            ,       I                                             D

09:34     3    D                             ,                                                     ,

09:34     4                  D               D                                         ,        ?

09:34     5    A         .

09:34     6

09:34     7                      D            D

09:34     8              ,               ?

09:34     9    A     C               .

09:34    10          D                                        ?

09:34    11    A     I       ,           .

09:34    12          I

09:34    13                                               ,

09:34    14                                                                   ;                    ?

09:35    15                          .        A :                     .                    .

09:35    16                      HE C             :                   .

09:35    17                      HE       I      E    :           ,       '                .

09:35    18    B     . A E A             I:

09:35    19                      I                                            , I

09:35    20

09:35    21                                                                                    ,            ?

09:35    22    A         .

09:35    23          B

09:35    24

09:35    25                                                                                         I

                         HA              A.      EFFE     ,       . . DI          IC   C       E        E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 32 of 64 Page ID #:12773


                                                                                                             32


09:35     1                                                     ,                ?

09:35     2    A       C         .   I         '

09:35     3                                            .

09:35     4                ,                                            .

09:35     5                     HE C          :                 .

09:35     6                     .         A :          ,        H           .                    .

09:35     7                     HE C          :                                                  ?

09:35     8                     . A E A           I:

09:35     9                                                                 ,               H        .

09:36    10                     HE C          :         ,

09:36    11        '                   .                    .

09:36    12                                                                                              ,

09:36    13            .

09:36    14                     .         A :                   ,               H        .

09:36    15                                                             C            C               .

09:36    16                CA L      C L       AD , G       E       E   '        I      E    ,

09:36    17                     HE CLE K:          I

09:36    18                                                                                                   .

09:37    19                     HE   I     E      :    C        C                , C- - - - - ,

09:37    20    C- - - - - - - .

09:37    21                     HE C          :        .        .

09:37    22                     .         A :                   ,               H        .

09:37    23                                       DI EC     E A I A I

09:37    24    B       .       A :

09:37    25            G                  ,       . C           .

                           HA        A.    EFFE        ,    . . DI          IC      C            E       E
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 33 of 64 Page ID #:12774




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                     EXHIBIT B
28
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 34 of 64 Page ID #:12775
                                                                                                                               67


           1                     HE C          :   L       '                       .       L       '                   .

           2                 ,                                                                                         ,

           3                                                                       ,

           4                                                                       .

03:46 M    5                     M .     MA :                           ,                  H           .

           6                                                   A                                                   .

           7                  HA       A HCH A , G             E           E           I       E       ,       A

           8                     HE C              M DE                :       I            '

           9                                                       .

03:47 M   10                     HE    I   E       :                                        .

          11                 - - - - ,                                             ,       - - - - - - - - .

          12                     HE C              M DE                :                            .

          13                                       DI EC           E A I A I

          14   B   M .       MA :

03:47 M   15         G                     ,                       A                                       .

          16   A     G                     .

          17                                       ?

          18   A     I                         I       C                       I                                           .

          19                                                           I           C                       I

03:47 M   20             ?

          21   A     A                         ,                                                                           .

          22         H

          23                 ?

          24   A                 2016,                                         .

03:47 M   25




                                           I ED            A E         DI              IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 35 of 64 Page ID #:12776
                                                                                                                 68


           1                                          ?

           2   A

           3                       -                  ,

           4

03:48 M    5                                                                                 ,           ,

           6               .

           7

           8                                                            ?

           9   A   I '                                        ,             '

03:48 M   10               .       I                                    -                        .   A

          11                                      '                                              ,

          12                                              .

          13       A                                                G                    '

          14                       , M            A                ?

03:48 M   15   A       , I             .

          16

          17                       ?

          18   A       .       I

          19                               .

03:48 M   20       A

          21               ,                                                                                 ?

          22   A   I                                                                                 ,

          23   I                                          ,                          .

          24       A                             "                ,"

03:49 M   25                                                            ?




                                               I ED       A E          DI       IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 36 of 64 Page ID #:12777
                                                                                                                 69


           1   A           .

           2                                                        ?

           3   A   I                                ,                     ,         -    -

           4                                .   I           '                   ,        '

03:49 M    5                                    .        I

           6                                            '             .

           7       D

           8   E   A                    ?

           9   A   I            .

03:49 M   10

          11           ?

          12   A           .

          13                                                                                     ?

          14   A   I                                                      , J                ,

03:49 M   15                                            .

          16                                                        ?

          17   A

          18       A       .

          19               ,        '                                               .    A                   ,

03:50 M   20                                                                    ?

          21   A               .    I '

          22

          23                                                          .

          24                                                ,                   ,                        -

03:50 M   25                                                    ,         '                          -




                                                I ED            A E       DI        IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 37 of 64 Page ID #:12778
                                                                                                            70


           1                   ,                           --

           2

           3   -       .

           4                                                                                    ?

03:50 M    5   A           .

           6       E-              ?

           7   A   E-              ,        ,                               .       A

           8                                                                                .

           9       A                                                       ,

03:50 M   10       ?

          11   A   I           .

          12                                               ?

          13   A

          14   L                   .

03:50 M   15       A               I   ?

          16   A           .

          17

          18                            ?

          19   A                                                .

03:51 M   20                           ,                            , I                     .       I

          21                                                                    .       I

          22                                                                    .

          23                                                                                    .       I

          24                                                                            I

03:51 M   25                                           .   I                                .       A




                                                I ED       A E        DI   IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 38 of 64 Page ID #:12779
                                                                                                             71


           1                             , I                               .

           2           H

           3                    --

           4   A            .

03:51 M    5           --                        ?

           6                         B                                                  ,

           7                                                                                ?

           8   A            ,             .

           9           D                              M                ?

03:51 M   10   A       I         .

          11                                                           ?

          12   A                                     M . A         '                         .

          13           D                                                   ?

          14   A           .     I       --                  I                                               ,

03:52 M   15                                           ,

          16                                         --

          17                                                                                         .

          18           A

          19       ?

03:52 M   20   A       B                                                                    .    A       ,   ,

          21   I

          22                                                                   I            '

          23                .

          24                              "                                        ,"

03:52 M   25       ?




                                              I ED   A E     DI   IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 39 of 64 Page ID #:12780
                                                                                                                   72


           1   A     E                                            ,            '

           2                     '

           3                                        ,                      ,                       ,

           4                                                                                           .

03:52 M    5         A                              M                                      ?

           6   A     I                                        .    I                   '

           7             ,                                    .

           8                             "                    ,"           '

           9                 '                 ?

03:52 M   10   A         .

          11                                            --

          12                     M                  ?

          13   A     F           M       , I                           '                   M                   .

          14   I '                                                                                         A

03:53 M   15             .

          16         H

          17                         ?

          18   A         , I         .

          19         A

03:53 M   20         ?

          21   A         .

          22         B                                                             ,

          23                                                                                   A

          24                 ?

03:53 M   25   A         .




                                             I ED       A E   DI       IC      C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 40 of 64 Page ID #:12781
                                                                                                    73


           1                                                                                ,

           2                                                          '

           3                         ,

           4                                        ?

03:53 M    5   A        , I      .

           6                                                                           ?

           7   A   I                                             .    K                         ,

           8                                                    D J                .

           9       I              D.C.?

03:54 M   10   A        .

          11       D

          12                                                                           ?

          13   A   I                            .

          14                                                ?

03:54 M   15   A   I '

          16                --

          17                                '                                  -

          18

          19                                            .

03:54 M   20

          21       ,                                                                       --

          22   A        .

          23       --                                       ?

          24

03:54 M   25




                                         I ED       A E     DI        IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 41 of 64 Page ID #:12782
                                                                                                                   74


           1                                                                                               ?

           2   A           .

           3                   HE C            :                               .           '               .

           4                   I                                                       '

03:54 M    5                                                                                                   ?

           6                   HE      I   E       :           .

           7                   HE C            :           .

           8                   M .     MA :                            ,           H           .

           9           A                       E           A                                           M

03:55 M   10               ,

          11                               '                           ?

          12   A           ,           .

          13           I                                                                   ,

          14                                               ?

03:55 M   15   A           .

          16                                                                                       ?

          17   A       I '                                     C                   .

          18                       C                   ,                               ?

          19   A       I '

03:55 M   20                                                                               .

          21           A           C                                       -

          22       ,                                                                       ?

          23   A           .

          24                               C

03:55 M   25        ,                                              ?




                                               I ED        A E         DI      IC      C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 42 of 64 Page ID #:12783
                                                                                                          75


           1   A           .

           2                                                                                .

           3       C                                                                '

           4   E        124.       A       I              ,                                     II.   I

03:56 M    5                                             .

           6   A                               I.

           7       I                                                                    .

           8   A   I'              ,                                       ?

           9       124.

03:56 M   10   A               .

          11       D                                                   ?

          12   A   I           .

          13                           ?

          14   A                                                               --

03:56 M   15                           G            '                  .

          16                           G                      G

          17                                             ?

          18   A           .

          19       D

03:56 M   20                                                                                     ?

          21   A           .

          22                                                      ,

          23

          24   G       '                       ?

03:57 M   25   A           ,           .




                                               I ED     A E       DI       IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 43 of 64 Page ID #:12784
                                                                                                                                 76


           1                                         --

           2                       HE C          :    L                                    ,

           3                                                      "                     ."

           4                                                                                                             ,

03:57 M    5           ,                                          '                                --

           6                                     .        '

           7                                 .

           8                       M .       MA :                  ,               H           .

           9       C                                                  E                176.                '

03:57 M   10           III.

          11   A               .

          12       D                                                          ?

          13   A           .                                                                       G       B         '

          14       .

03:58 M   15       I       G              B

          16                                                              ?

          17   A           .

          18                                                                                       ,

          19                                                                                           G         B           '

03:58 M   20                   ?

          21   A           ,             .

          22                       M .       MA :             H       , I

          23                                                                               E               176

          24                                         M . B        .

03:58 M   25                       M . A E A         I:           H           ,                        .   F                 .




                                                 I ED     A E     DI              IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 44 of 64 Page ID #:12785
                                                                                                                     77


           1                           HE C        :                   1        176

           2                           .

           3                       M .        MA :                           ,          H        .

           4                       (E                                  176-1                .)

03:58 M    5                       M .        MA :                     H        ,       I                        ,

           6       ?

           7                           HE C        :       A

           8       ?

           9                       M . A E A           I:                   H

03:59 M   10                           .

          11                           HE C        :               .    B                            ?

          12                       M . A E A           I:          I

          13                                           .       A                ,       ,            H       , I'

          14                                                   .

03:59 M   15                           HE C        :                .               '                                .

          16                       M .        MA :                     H        , I'

          17                       ,                                                                         ,

          18                                                   .

          19                           HE C        :       F                                     .       I

04:00 M   20                                           .

          21                       M .        MA :                           ,          H        .

          22           I                               ,

          23               ?

          24   A               ,               .

04:00 M   25           A                           ,




                                                   I ED            A E      DI        IC    C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 45 of 64 Page ID #:12786
                                                                                                                            78


           1                                                          ?

           2   A   I                                                                                        .   I

           3                                                  ,

           4           .

04:00 M    5

           6       ,                               ,                                                    ?

           7   A   A                                    '             C.

           8       A                                                                        ,

           9                    ?

04:00 M   10   A                              C.

          11                         C?

          12   A       C                                                                            .       B           ,

          13

          14                     ,                                                                                  ,

04:01 M   15                                                          .    B                    D

          16           ,                                          ,       '                                             .

          17                                        '                                                           .

          18

          19

04:01 M   20           C                  ?

          21   A           .

          22

          23                   --                                                                       J                   ?

          24   A           .

04:01 M   25       D                                                                    ?




                                              I ED          A E   DI           IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 46 of 64 Page ID #:12787
                                                                                                                 79


           1   A           C                 ,          ,       , I              ,                        .

           2               A

           3                                                                   M .                ?

           4   A               .

04:02 M    5                                                          E               260, 261, 262,          263.

           6   A                   .

           7               D                                                     ?

           8   A               .

           9   J       '                         .

04:02 M   10               H                                        --

          11                   .

          12                           A

          13                               M .              '                                 ?

          14   A               .

04:03 M   15               D                                              C

          16   M .                     '              ?

          17   A           I                 .

          18                       , J                  .

          19               H                                    M .                                             ?

04:03 M   20   A           B                                                                      ,

          21                                                                                      J   '

          22                                                    .     A

          23

          24       .

04:03 M   25                           M .       MA :                      ,          H           .




                                                     I ED       A E       DI     IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 47 of 64 Page ID #:12788
                                                                                                                80


           1         H

           2   M .                   '                    ?

           3   A     I               .

           4         A                                        , 260                  263,

04:04 M    5                                                                                    ?

           6   A             .

           7                         M .          MA :                      .                               .

           8                             HE C             :   M . A              .

           9                                                  C        -E A I A I

04:04 M   10   B   M . A E A                 I:

          11         G                                ,           .

          12   A     G                                .

          13         C

          14         ,                       I                                   I                  .

04:04 M   15   A                             .

          16                                 ?

          17   A             .

          18         I                                                  I        '                  ,

          19             .

04:04 M   20   A                 '                .           .

          21                                 .

          22                                 ,        ,                                     ,

          23                                                                                            ?

          24   A         -           .

04:04 M   25         C                   ?




                                                      I ED            A E   DI       IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 48 of 64 Page ID #:12789
                                                                                                                       81


           1                     HE C             :           ,                                  "       "   "   ."

           2                     HE   I       E       :           .

           3        B    M . A E A            I:          C

           4                              "

04:05 M    5                          ."

           6   A             .            '       --

           7                                                                                                 .

           8                                  '                                                  ,

           9       --                                                      ,

04:05 M   10                                                                                                           ,

          11                                                                                     .

          12                                                                                         ?

          13   A    B                                                                ,                   '

          14                                                          .     A                                '

04:05 M   15                                  .       B                                                  ,   '

          16                                                                                         '

          17                                              .

          18        B                                     '                                              ,

          19                                                                                                 ;         ?

04:06 M   20   A         .

          21             ?

          22   A         .

          23                     '                        I                                  ,                    --

          24   A         .

04:06 M   25        --                                                .    I             '




                                              I ED            A E     DI        IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 49 of 64 Page ID #:12790
                                                                                                                    82


           1                       ,                    '

           2                                                              ,                             ?

           3   A                   ,

           4           ,

04:06 M    5                                         .

           6       J                                                                       --

           7                    ,               '                                               ,

           8               ;                ?

           9   A   D               .

04:06 M   10       '

          11           .

          12       B                                                      ,                             ,

          13                                                                      ,

          14                                        ,                                                           ;

04:07 M   15       ?

          16   A   I        .       B       ,               ,                                               ,

          17                           ,

          18               I                                              .   I             '

          19           ,

04:07 M   20           .       A                                                                ,

          21           ,                                                                            .

          22               ,                                              ,

          23           ;                ?

          24   A   I        ,

04:07 M   25                                                    ,     '                         --      '




                                                    I ED            A E   DI      IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 50 of 64 Page ID #:12791
                                                                                                                                83


           1                                                                             .    I                             .

           2                                                                                               .

           3       B

           4   G                                                                          G

04:07 M    5                                                  ,                                                ,

           6                                                                                                               --

           7                                                                                          ;            ?

           8   A   I         .    B

           9            ,                                             '

04:08 M   10                                                                                               .

          11                                              ,                          ,

          12                                          I

          13                                                                    ;            ?

          14   A   I'                                 ,           .

04:08 M   15       I'                 ?               ?

          16   A   I'                                                                    ,            I'

          17                                      .

          18                .    I            '                                 '                                  .   H

          19                                                                                     ?

04:08 M   20                    M .       MA :                                  .                     .

          21                     HE C                 :                         .

          22                     HE       I       E       :       I'                                           .

          23       B    M . A E A                 I:                   .    A

          24

04:08 M   25                                                                                                           '




                                                  I ED                A E       DI       IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 51 of 64 Page ID #:12792
                                                                                                                      84


           1                                               ?    A                                         ,       ?

           2   A       I'               .   B   I'                                                    .

           3           A                                                     ,        '

           4               '                                   , I

04:09 M    5           ,                                                                          '

           6                                    ;           ?

           7   A               .

           8                       '            '                                                 C           ,

           9                                                                                  ?

04:09 M   10   A               .

          11           D

          12               ?

          13   A           .

          14           D                                   , "D      '

04:09 M   15               "?

          16   A                                                         .                                    ,

          17       '                                                     .

          18           I '                                          ?

          19   A           .        A           '               ,

04:10 M   20

          21                                                                                  .   B               '

          22                                               ,         '                                        .

          23

          24   M .              .       D                            ?

04:10 M   25   A               .




                                                    I ED       A E       DI      IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 52 of 64 Page ID #:12793
                                                                                                                             85


           1                                                                                                 ,

           2           ?

           3   A               .        B

           4            ,                                           .       I                           ,

04:10 M    5                                                                                                     .

           6               B               '                                                                         ,

           7       ?

           8   A               ,           '       .

           9               I '                 .

04:10 M   10                                                                        ?

          11   A                       ,                                                    ,

          12                                                                                                 ,

          13           '       --                             , I                   ,

          14                        .

04:11 M   15                           ,                                                                     ;           ?

          16   A                   .

          17                               M .     MA :                 H           , I'

          18       '                                           .            I

          19                   .

04:11 M   20                               M . A E A      I:                    H       ,                        .       I

          21                                                   .

          22               I                                        123,                    I

          23                                                  M . G                 J           '        .

          24   A                       .

04:12 M   25               D                              ,         ?




                                                       I ED         A E         DI      IC          C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 53 of 64 Page ID #:12794
                                                                                                                               86


           1   A            .

           2                                                                                          M . J

           3   M .          G               ;                ?

           4   A       L                         .

04:12 M    5                     '

           6   M . J                ,                        ?

           7   A                .       L

           8   G     .

           9                                                                     M . J

04:13 M   10           ,                     ?

          11   A           .

          12                                                                     M . J

          13                ,                                        '             M . G                ;         ?

          14   A       I'                        .       I               '                                                .

04:13 M   15                    ,

          16   M . J                         M . G                   ;             ?

          17   A       I                             ,           .       B                                            ,

          18                                                                                  ,

          19

04:13 M   20                                                         .       I                           ,

          21                                                                              G                       .

          22                            '                            .                                        ?

          23   A       I         '                   .       I                                                    --

          24                    --                   G                                    ,                                   --

04:14 M   25   I     '                                       .




                                                     I ED            A E         DI      IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 54 of 64 Page ID #:12795
                                                                                                                           87


           1                            '                                        '

           2           ,                                    ;               ?

           3   A

           4                                            '                                                          .

04:14 M    5                                                            ,             '

           6                                                                              ,            ?

           7   A           .       B             I          '

           8        .

           9           A                                                                                   ,

04:14 M   10               ,                                        ?

          11   A       I           '                .

          12           L       '                E               124.        I

          13       .       I                                                                           M . G               '

          14                       ;         ?

04:15 M   15   A               .

          16                   ,                            ,                                                  I

          17                                                                                       M . J

          18   M . G                ;       I                                   ?

          19   A               .

04:15 M   20                       '                                                                  M . J

          21        M . G                                                                         ;        I               ?

          22   A       I                                , M . G

          23                                                                                  ,       I

          24                                                                                                           .

04:15 M   25                                                    ?




                                                     I ED           A E     DI       IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 55 of 64 Page ID #:12796
                                                                                                                          88


           1   A            -    .         .

           2            H

           3                      ;      I              ?   B               I                    --                       .

           4                     I                                                                            '

04:15 M    5                           .

           6       ' .      A    I                              ?

           7   A             .   B                                                                        --          '

           8           --                                                                         .   I

           9                                                                                                              .

04:16 M   10   B                             , I        '

          11                .    I                                                                ,

          12                                                                                      '

          13       ,                                                                                      .           '

          14                                                        .

04:16 M   15                 M . G                                      G

          16

          17                                 G

          18   M . J                   M . A                 ,      ;                    ?

          19   A             .   H                                                   .       H

04:16 M   20            --

          21                      ,          I                                                        .

          22            A                '                                               ,

          23                     M . J                          .   A       I                             ?       I

          24                                                                    .

04:17 M   25                     M .       MA :                         .   A                                 .




                                                 I ED       A E     DI          IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 56 of 64 Page ID #:12797
                                                                                                                       89


           1                          HE C         :                     .

           2            B    M . A E A            I:     H                   E        176?    I

           3                 '                                                   M . B         ?

           4   A             .

04:17 M    5            D        M . B                                                            G               '

           6                                                                                  ?

           7   A        I         '               .    I                                               ,       I

           8       '

           9                          .                                                       2019.        I       '

04:18 M   10            .

          11            B

          12       M . B              '                      ?

          13   A             .

          14                                                                                          J

04:18 M   15   A        --            ,                      .

          16                      A

          17                                                                                 M . B

          18                                     M . A       .       C

          19       I'                                  ?

04:18 M   20   A        I                                                                          .

          21            A         ,          .    B      I                                                M . A

          22                                                                 .

          23   A             .

          24            A    I                                   ?

04:19 M   25   A             .




                                                  I ED       A E         DI      IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 57 of 64 Page ID #:12798
                                                                                                                                      90


           1                                                                                           I --                   I

           2   M . A                                                    ,

           3           ;               ?

           4   A       A           , I                 '                              I

04:19 M    5           ,                                               --

           6                                                                          I                 .     I           '

           7               .

           8           I                                   ,           .     M

           9               ,               ,                                                                      ,

04:19 M   10   M . B                                                                                              I           '

          11                            M . A                                                            ,

          12                                                       ,                                     ;            I           ?

          13                     M .       MA :                                  .    A                                   .

          14                      HE C                 :                         .

04:20 M   15                      HE       I       E       :            .

          16           B       M . A E A           I:          H

          17       ?

          18   A                  2019.

          19                                               ?

04:20 M   20   A                                   .

          21           A                                           -                               ,

          22                                                                                   ?

          23   A           ,                   I               -- I'                                                          .   I

          24                                                                                                      .

04:20 M   25           H




                                                   I ED                A E       DI       IC       C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 58 of 64 Page ID #:12799
                                                                                                              91


           1                                                    ?

           2   A       I                   --               I

           3           G           B            .

           4           M                         , I        '               --                '           .

04:20 M    5                           H                                -

           6

           7               -                         ?

           8   A       M                         .

           9           A                                            ?   B                 '

04:21 M   10       '                                                         ?

          11   A               .

          12                   ,           ?

          13   A               .

          14           A

04:21 M   15   -           ,                         ,              ,                                  ;

          16           ?

          17   A                                                -           .                                 ,

          18   I       '                                                         .

          19   -                                                                      .

04:21 M   20           I                                                                          '

          21                                                    ;            ?

          22   A       I                                                ,        .

          23           A

          24                                                '                                         ?

04:21 M   25   A                                .




                                                         I ED   A E     DI       IC   C
 Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 59 of 64 Page ID #:12800
                                                                                                                 92


           1                 M . A E A         I:             H        ,                        ,        .

           2                 (C                                                        .)

           3                 M . A E A         I:         ,                    .

           4                          H       ,                                                     .

04:22 M    5                 M .      MA :                                     G                    ,       H    .

           6                 HE C         :       M                                             ?

           7                 M . A E A         I:             H        ,

           8    .

           9                 HE C         :           ,       '                                              '

04:22 M   10             .                    .

          11                 I                '                                             ,

          12             .        '                                    9:00.

          13

          14                                                               .                        '

04:22 M   15         .

          16                 I'                                                                         ,        I

          17                                          '                                         '

          18                              .

          19                          '                                        .

04:22 M   20         .   H                                .

          21                 HE C                 M DE        :    A               .

          22                 (                                                         .)

          23                 HE C         :                                    :            , I

          24

04:23 M   25        M . J             '                   .




                                          I ED        A E     DI       IC          C
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 60 of 64 Page ID #:12801




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                     EXHIBIT C
28
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 61 of 64 Page ID #:12802


                                                                                                  65


10:49     1    B   M . A ENA          I:

10:49     2          L    '           221                 321.       D                 221?

10:51     3    A          , I         .

10:51     4          M .                  ,

10:51     5          B                                                   ,        ?

10:51     6    A          .

10:51     7                                                                       ;             ?

10:51     8    A     N , I            ' .

10:51     9          A                                                        -                 ,

10:51    10           J       26, 2019,                   .                  '

10:51    11          B                                                                        ,

10:51    12              ?

10:51    13    A     C            .

10:52    14          M .                  ,

10:52    15                                                      ,

10:52    16           -                                   A                  . . A                ?

10:52    17    A     I                I        .

10:52    18          D

10:52    19                   A                 . . A            ?

10:52    20    A     I                .

10:52    21                                                                            ?          '

10:52    22                   -   -                 .

10:52    23    A     I                I        ,    .

10:53    24          C                                                                        ?       J

10:53    25               .

                          HA ON A.            EFFEN ,   . . DI       IC      CO       EPO   E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 62 of 64 Page ID #:12803


                                                                                  66


10:53     1    A     N .

10:53     2          B                       ?   I                          ?

10:53     3    A     I              '        .

10:53     4          L               ?

10:53     5    A     I              '        .

10:53     6          I                               ,

10:53     7                          ?

10:53     8    A     N , I               .

10:53     9

10:53    10                                                    ?

10:53    11    A     B                                         .

10:53    12

10:53    13                                                                        ?

10:53    14    A     I                                                             .

10:53    15          A              '                          ?

10:54    16    A     N , I         ' .

10:54    17          A

10:54    18          ?

10:54    19    A     I     '                                          .   I       '

10:54    20                                               .

10:54    21

10:54    22                    ;                     ?

10:54    23    A     N .

10:54    24          M         I'            ?

10:54    25    A

                         HA ON A.    EFFEN ,     . . DI   IC   CO     EPO     E
        Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 63 of 64 Page ID #:12804


                                                                                                 67


10:54     1              ,               .

10:54     2                                                                                           ?

10:54     3    A     C           .   I        '        .       I                                      .

10:54     4                                                                              ,       I'

10:54     5                                            .

10:55     6          M .             ,                                 --                    .   C

10:55     7

10:55     8          A               . . A             ,                             ,

10:56     9                                   .    J                   ,                 .

10:56    10    A     I       '                                     .    I

10:56    11                              --

10:56    12          I                                     , M .                 .

10:56    13    A     O     .     I                             C        ,        I       '

10:56    14                                                .

10:56    15          M . C                                                                            ?

10:56    16    A     C           .

10:56    17                                                            M . C         ?

10:56    18    A     I                                                                   .

10:57    19                    2019?

10:57    20    A     2019.

10:57    21          I                                                       M . C

10:57    22    M .               M           25,       ?

10:57    23    A         ,           .

10:58    24          N   , I

10:58    25                          ,

                         HA ON A.        EFFEN ,       . . DI          IC   CO       EPO     E
     Case 8:19-cr-00061-JVS Document 647 Filed 08/05/21 Page 64 of 64 Page ID #:12805




 1
                                   CERTIFICATE OF SERVICE

 2           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5    I am not a party to the above-entitled action. I have caused, on August 5, 2021 service of

 6    the:
 7
        REPLY TO THE GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION
 8     FOR MISTRIAL OR, IN THE ALTERNATIVE, TO STRIKE THE TESTIMONY OF
 9     NINE GOVERNMENT WITNESSES DUE TO VIOLATIONS OF THE JENCKS ACT
                                 AND RULE 26.2
10

11
      on the following party, using the Court’s ECF system:
12
      AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
14    I declare under penalty of perjury that the foregoing is true and correct.
15
      Executed on August 5, 2021
16
17                                            /s/ H. Dean Steward
18                                            H. Dean Steward
19
20
21
22
23
24
25
26
27
28
                                                    9
